Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amended application filed  October 29, 2021 has been further amended to correct an antecedent basis issue in Claim 8 in the following manner:


8. (Currently Amended) An adapter for connecting to an electronic device, the adapter comprising: 
an adapter mechanism comprising an adapter controller, an electric connection plug         configured to be electrically connected to an electric plug-in interface of the electronic device, a connecting wire electrically connected  to  the adapter controller and  the  electric  connection  plug   and        
at least one socket electrically connected to the adapter controller;
a fixing mechanism, comprising a fixing plate, connected to the adapter mechanism and provided with a plug-in slot configured to receive the electronic device, wherein a slot wall of the plug-in slot is configured to 9626562.1Application No.: 16/624,8865 Docket No.: G0981.70001USOO Reply to Office Action of August 26, 2021 restrict the electronic device from being separated from the plug-in slot when the electronic device is received in the plug-in slot; 
a gasket configured to be plugged into the plug-in slot; and  a first magnetic attraction member attached to the gasket and a second magnetic attraction member attached to the fixing plate and configured to be magnetically coupled with the first magnetic attraction member.






Reasons for Allowance
Claims 1, 3, 5-14, 16 and 17 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching an adapter for connecting to an electronic device, the adapter comprising an adapter controller electrically connected to an electric connection plug through a connecting wire, and at least one socket electrically connected to the adapter controller, a fixing mechanism with a slot to receive the electronic device, where a protective cover ALL the remaining limitations within claim 1.

Regarding claim 8; allowability resides, at least in part, with the prior art not showing or fairly teaching an adapter for connecting to an electronic device, the adapter comprising an adapter controller electrically connected to an electric connection plug through a connecting wire, and at least one socket electrically connected to the adapter controller, a fixing mechanism with a fixing plate and a slot to receive the electronic device, where a gasket, with a first magnetic attraction member, is configured to be plugged into the slot and a second magnetic attraction member is attached to the fixing plate in conjunction with ALL the remaining limitations within claim 8.

Regarding claim 13; allowability resides, at least in part, with the prior art not showing or fairly teaching an adapter for connecting to an electronic device, the adapter comprising an adapter controller electrically connected to an electric connection plug through a connecting wire, and at least one socket electrically connected to the adapter controller, a fixing mechanism provided with a sound hole and a slot to receive the electronic device in conjunction with ALL the remaining limitations within claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833